Mr. Justice Scholeield : I do not concur in this opinion. I hold that courts of equity, in this State, exercise no prerogative powers, but, as contradistinguished therefrom, only judicial powers; that, not exercising prerogative powers, the court could not, by the act of the individual, be, and here is not, invested with a power not judicial, namely, that of selecting or designating the “worthy poor” to be the recipients of the testatrix’ bounty; and that since it has not been and could not be invested with such power, it can not appoint and invest a trustee with such power. I concede the testatrix might have invested a trustee with such power, leaving and directing the court to appoint the trustee; but that is a very different case.